MARVIN, J.
Spencer D. Corlett filed his petition in the court of common pleas setting out that he had a legal estate and was entitled to the possession of certain real estate, described, in the petition, and praying to eject Robert J. Corlett from the premises. It was an ordinary petition in ejectment with a prayer for rents and profits, and damages for the detention of the premises by the defendant. On application of the plaintiff below the court of common pleas appointed a receiver. Motion was made in that court to dismiss the receiver. This motion was overruled,, and it is this order overruling the motion to dismiss the receiver that this proceeding in error as brought. The only ground upon which it is claimed the receiver should have been dismissed is that the court was without authority in the premises to appoint a receiver in the first instance. Receivers when appointed in this state are so appointed by virtue of the provisions of Sec. 5587 R. S. (Sec. 11894 Q. C.), which specifies the cases in which receivers may be áppointed, and one of the clauses of the statute reads: “in all other cases where receivers have been appointed by the usages of equity. ’ ’
*625Although grave doubts were entertained by each member of the court at the hearing of this case whether there was such usage in equity as to authorize the appointment of a receiver in a case like this, we have reached the conclusion that it may be done. The authorities upon the subject are cited in brief furnished us by the defendant in'error, and we note Alderson, Receivers, See. 401; Beech, Receivers, Sec. 494, and High, Receivers, See. 576, as well as the eases noted in the brief under these authorities, and accordingly we conclude that the court had authority to appoint the receiver.
The facts upon which the court acted are not before us and the result is that the judgment of the1 court of common pleas is affirmed.
Winch and Henry, JJ., concur.